Citation Nr: 1040259	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic 
right Achilles tendonitis.

2.  Entitlement to a rating in excess of 10 percent for chronic 
left Achilles tendonitis.

3.  Entitlement to a rating in excess of 10 percent for a right 
hip disability (myositis ossificans).

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

5.  Entitlement to a compensable rating for residuals of a 
fracture of the left ring finger.

6.  Entitlement to a rating in excess of 20 percent for a left 
shoulder disability.
7.  Whether new and material evidence has been presented to 
reopen the Veteran's previously denied claim of entitlement to 
service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to March 
1994.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The record reflects that the Veteran has been awarded Social 
Security Administration (SSA) disability.  The fully favorable 
decision, dated in March 2005, is currently of record and 
addresses several of the orthopedic disabilities that are 
currently on appeal.  The underlying records used to support the 
fully favorable decision, however, do not appear to have been 
obtained.  An attempt to obtain them should be made.  

Additionally, no VA treatment records have been associated with 
the Veteran's claims file since November 2005.  An inquiry should 
therefore be made to determine whether any outstanding VA 
treatment records exist that are not yet of record.

Regarding the left shoulder, to convey jurisdiction to the Board 
to consider a case, the Veteran must file a notice of 
disagreement within one year of an adverse decision and after a 
statement of the case is issued, a timely substantive appeal.  
The record shows that in an October 2005 rating decision, the RO 
assigned a temporary 100 percent rating and then assigned a 20 
percent rating from July 1, 2005 for the Veteran's left shoulder 
disability.  It is noted that this did not constitute a complete 
grant of benefits.  Later that month, the Veteran submitted a 
statement indicating that he disagreed with the left shoulder 
rating that had been assigned.  However, the issue of the rating 
for the Veteran's left shoulder disability was not included in 
the statement of the case that was issued in December 2006.  As 
such, the Veteran's notice of disagreement is still pending with 
regard to the issue of an increased rating for a left shoulder 
disability.  Therefore, it is proper to remand this claim to 
provide a statement of the case, and to give the Veteran an 
opportunity to submit a timely substantive appeal.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
this issue will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

With regard to the issue of whether new and material evidence has 
been presented to reopen the previously denied claim of 
entitlement to service connection for a right shoulder 
disability, the record does not show the Veteran to have been 
informed why his claim was previously denied; and of the kind of 
evidence that is required to reopen the claim.  This should be 
accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the issue of a 
rating in excess of 20 percent for a left 
shoulder disability; if the benefit sought 
cannot be granted, the RO should issue a 
statement of the case in accordance with 
applicable law and regulations.  The 
Veteran should be informed of the period of 
time within which he must file a 
substantive appeal to perfect his appeal to 
the Board concerning this.  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  

2.  Notify the Veteran of information and 
evidence necessary to reopen his claim of 
entitlement to service connection for a 
right shoulder disability.  The Veteran 
should be informed of what evidence, if 
any, he is to submit, and what evidence VA 
will obtain with respect to his claim.  
Further, provide the Veteran an explanation 
as to the meanings of "new" evidence and 
"material" evidence within the context of 
his claim to reopen.  Additionally, explain 
to him why his claim was previously denied; 
and tell him that in order to reopen his 
claim evidence addressing this is 
necessary.

3.  Contact the Social Security 
Administration (SSA) and request copies of 
any records relating to the award of SSA 
benefits to the Veteran.  All efforts to 
obtain SSA records should be fully 
documented, and a negative response should 
be provided if records are not available.

4.  Obtain copies of the Veteran's VA 
treatment records dated from November 2005 
to the present.

5.  Schedule the Veteran for a VA 
orthopedic examination to evaluate the 
nature and severity of his bilateral 
Achilles tendonitis, his right hip 
disability (myositis ossificans), his right 
knee disability, his left ring finger, and 
his left shoulder disability.

6.  Conduct any additional development that 
is logically indicated following review of 
any records obtained as a result of this 
Remand.  

7.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



